DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2021 has been entered.
Claims 33-34 were added.
Claims 1-10, 12-17, 19, 21, 24, and 29-34 are pending.
Claims 15-17, 19, 21, 24, and 29 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/5/2020.
Claims 1-10, 12-14, and 30-34 are under consideration.  
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
i.e. the synthetic oligonucleotide need only be partially complementary to nine successive nucleotides of SEQ ID NO: 1.

Claim Objections
Claim 4 is objected to because it lacks a conjunction between the last and penultimate species of the Markush group. Insertion of “or” immediately before “a spumavirus genome” is suggested.
Claim 14 is objected to because it is awkward. The claim recites:
 “The synthetic oligonucleotide of claim 1, having a formula set forth below:
(i) when the synthetic oligonucleotide number of nucleotides is 9 nucleotides in
length and has a formula selected from XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, and XXXXXXXXX; [followed by parts (ii)-(vii) written in similar format]”.
It is suggested that the claim should be rewritten as follows:
“The synthetic oligonucleotide of claim 1, wherein:
XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, XXXXXXXXX, and XXXXXXXXX;”.
It is suggested that each of parts (ii)-(vii) should be amended similarly to part (i) above, i.e. that the phrase “when the synthetic oligonucleotide number of nucleotides is [x] nucleotides in length and has a formula selected from” should be rewritten as “when the synthetic oligonucleotide is [X] nucleotides in length, it has a formula selected from”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14, and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because it is unclear what is intended by the phrase “a single nucleotide gap sequence”. It is unclear what it is about the “nucleotide” sequence that makes it a “gap”.  Generally, this terminology is used when the chemistry of the gap nucleotides differs from that of the wing (flanking) nucleotides, however, the instant claim does not make clear that this is a requirement. If Applicant intended to claim an oligonucleotide with a deoxynucleotide gap region, then it is suggested that the claim 
Claims 3 and 8 are indefinite because they recite “the 2’-FANA-modified nucleotide sequence” without proper antecedent basis. Claims 1 and 2 refer to “first” and “second”  2’-FANA-modified sequences.  It is unclear to which of these claim 3 refers.
Claim 4 is indefinite because it recites “the retrovirus genomic RNA” without proper antecedent basis. Claim 4 depends from claim 1, but claim 1 does not recite any retrovirus or genomic RNA.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 9, 12, and 31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Damha et al (US 8178348).
e.g. FANA-DNA-FANA gapmers, where the oligonucleotides comprise greater than one unmodified DNA nucleotide (see column 11, lines 1-57. The oligomers may comprise both phosphodiester and phosphorothioate linkages (column 11, lines 1-35).
Thus Damha anticipated the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al (US 20070082862) in view of Lok et al (Biochemistry 41(10):3457-2467, 2002).
Takaku taught antisense oligonucleotides directed against HIV-1 dimerization initiation site (DIS).  See Fig. 1. Takaku SEQ ID NO: 4 (“Anti-703” from Takaku Fig. 1) was a 20mer DNA oligonucleotide that “exhibited excellent activity of inhibiting HIV-1 production” (paragraph 32, and Figures 2-4, 9, and 10), and corresponds with several e.g. SEQ ID NOS: 11 and 12.  See alignment below including the reverse complement of instant SEQ ID NO: 1. Differences from Takaku SEQ ID NO: 4 are capitalized.
Reverse complement of
instant SEQ ID NO: 1 gacgcctcttgccgtgcgcgcttcagcaagccgtc
Takaku SEQ ID NO:4            tgccgtgcgcgcttcagcaa  
Instant SEQ ID NO:10          UgccgUgTgcAcUUcagcaa

Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 10 in the substitutions of Ts for Us, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Absent evidence to the contrary, Takaku SEQ ID NO: 4 inhibits dimerization of the HIV-1 genome (instant claim 3) since it is fully complementary to instant SEQ ID NO: 1).  
SEQ ID NO: 4 of Takaku is considered to be an “equivalent” of instant SEQ ID NO: 10 (as recited in instant claims 7 and 32)  because the instant specification at page 7, last two lines, states that “the term "equivalents thereof” refers to an agent (e.g., AON and antiretroviral drug) with the same or similar function and/or the same or similar ingredients.” The oligonucleotide of Takaku has a similar function as the instantly claimed oligonucleotides (it binds to an HIV RNA and inhibits viral reproduction) and it has similar ingredients (largely identical nucleobase sequence). It is also noted that SEQ ID NO: 4 of Takaku comprises “a nucleotide sequence of” instant SEQ ID NO: 2 as recited by claims 7 and 32 (e.g. the sequence CAGCAA at the 3’ end of the oligomer).  
With regard to instant claims 9 and 31, the internucleoside linkages of Takaku SEQ ID NO: 4 are phosphorothioate linkages (see Fig 1), and Takaku taught that these linkages comprised a substitution of a S atom for one of the two non-crosslinked O atoms(i.e. non-backbone O atoms, see paragraph 46). 
Takaku did not teach an oligonucleotide with FANA modifications.
50 values of less than 5 nM, which was much lower than the EC50 of the corresponding PS-DNA oligomer (150nM, see Table 1). This inhibition was a true antisense effect, as indicated by the dose-dependent decrease in both target protein and target mRNA. Furthermore, the appearance of mRNA fragments was consistent with RNase H mediated cleavage of the mRNA target. See abstract. The PS modifications were 5'-O-P(S)(O)O-3’ modifications (Fig. 1).
It would have obvious to one of ordinary skill in the art at the time of the invention to converted SEQ ID NO: 4 of Takaku into a gapmer with PS-FANA wings and a PS-DNA core.  One would have been motivated to do so in order to obtain the advantages discussed by Lok, e.g. eliciting increased RNase H activity on target RNA.  One would 
In so doing, one would have arrived at an oligonucleotide satisfying the limitations of instant claims 1-10 and 30-32.
With regard to claims 12 and 13 and the presence of “unmodified nucleotides”, it is noted that the specification as filed appears to effectively define phosphorothioate DNA nucleotides as “unmodified” nucleotides.  See paragraph 97 which discloses synthesis of a group of FANA-modified oligomers (DIS-1 through DIS7) and an “unmodified” control oligomer (DIS-D), and appears to indicate that all of these oligomers were PS-oligomers. Thus the PS-DNA nucleotides of the oligomers rendered obvious by the combined references are considered to be “unmodified nucleotides” inasmuch as they lack any sugar modification relative to conventional DNA. 
With regard to claim 13, Lok taught DNA gap regions of from 4 to to10 nucleotides such that it would have been obvious to have used a DNA gap of “unmodified” nucleotides within the instantly claimed range in the oligomers of Takaku as modified.
With regard to claim 14 , Lok taught symmetrically FANA-modified oligomers with FANA wings of 5 nucleotides such that it would have been obvious to have arrived at a 20mer oligomer with 5-nucleotide FANA wings.
Regarding claims 33 and 34, Lok taught both symmetrical and asymmetrical wing structures. See Table 1 and compare ID no. 4 to ID nos. 5-7. Each of these oligomers had improved activity relative to the unmodified oligomer (ID no. 1) such that it would 
Thus the invention as a whole was prima facie obvious.

Claims 2-7, 10, 13, 14, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Damha et al (US 8178348) as applied to claims 1, 8, 9, 12, and 31 above, and further in view of Takaku et al (US 20070082862).
Damha taught that chimeric oligonucleotides for use in preventing gene transcription and expression in a sequence-specific manner. See abstract. The oligonucleotides may also be directed to viral genomic RNA for the purpose of inhibiting viral replication (abstract, column 11, lines 52-57). The oligonucleotides may be organized as gapmer oligonucleotides e.g. FANA-DNA-FANA gapmers (see column 11, lines 1-57. The oligomers may comprise both phosphodiester and phosphorothioate linkages (column 11, lines 1-35).
Damha did not teach an oligonucleotide that binds at least a portion of a DIS of a retrovirus RNA (instant claim 2), the retroviruses of instant claims 4 or 30, any specific retrovirus targeting sequence (instant claims 6, 7, and 32), the length of a virus targeting oligonucleotide (instant claims 10 and 14), an upper limit of a gap region of a virus-targeting oligonucleotide (instant claim 13), or the relative lengths of FANA wing regions in a viral-targeted oligomer (instant claims 33 and 34).
Takaku taught antisense oligonucleotides directed against HIV-1 dimerization initiation site (DIS).  See Fig. 1. Takaku SEQ ID NO: 4 (“Anti-703” from Takaku Fig. 1) was a 20mer DNA oligonucleotide that “exhibited excellent activity of inhibiting HIV-1 e.g. SEQ ID NOS: 11 and 12.  See alignment below including the reverse complement of instant SEQ ID NO: 1. Differences from Takaku SEQ ID NO: 4 are capitalized.
Reverse complement of
instant SEQ ID NO: 1 gacgcctcttgccgtgcgcgcttcagcaagccgtc
Takaku SEQ ID NO:4            tgccgtgcgcgcttcagcaa  
Instant SEQ ID NO:10          UgccgUgTgcAcUUcagcaa

Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 10 in the substitutions of Ts for Us, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Absent evidence to the contrary, Takaku SEQ ID NO: 4 inhibits dimerization of the HIV-1 genome (instant claim 3) since it is fully complementary to instant SEQ ID NO: 1).  
SEQ ID NO: 4 of Takaku is considered to be an “equivalent” of instant SEQ ID NO: 10 (as recited in instant claims 7 and 32)  because the instant specification at page 7, last two lines, states that “the term "equivalents thereof” refers to an agent (e.g., AON and antiretroviral drug) with the same or similar function and/or the same or similar ingredients.” The oligonucleotide of Takaku has a similar function as the instantly claimed oligonucleotides (it binds to an HIV RNA and inhibits viral reproduction) and it has similar ingredients (largely identical nucleobase sequence). It is also noted that SEQ ID NO: 4 of Takaku comprises “a nucleotide sequence of” instant SEQ ID NO: 2 as recited by claims 7 and 32 (e.g. the sequence CAGCAA at the 3’ end of the oligomer).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the teachings of Damha and Takaku to arrive at the instantly claimed oligomers. Doing so would have been no more than the combination of prior art elements according to known methods to yield predictable results, the use of a 
With regard to claim 13, Damha exemplified DNA gap regions of from 4 to 10 nucleotides (Table 1 at columns 13-14).  One of ordinary skill in the art would have relied on these examples in determining the appropriate length of a DNA gap region when modifying the oligomers of Takaku, such that DNA gap regions within the instantly claimed range were prima facie obvious.
With regard to claims 14 and 33, Damha taught symmetrically FANA-modified oligomers with FANA wings of 4, 5, 6, or 7 nucleotides (FANA-DNA-FANA gapmers where the FANA wings were of equal lengths) such that it would have been obvious to have arrived at a 20mer oligomer of Takaku FANA wings of equal lengths, such as 5 or 6 nucleotides as in claim 14 part (vi) when relying on the teachings of Damha to modify the oligomers of Takaku.
With regard to claim 34, Damha makes no requirement that the wings must be of equal length, and only indicates that they must be independently equal to or greater than one nucleotide (column 7, line 20), thus it would have been obvious to have made oligomers with asymmetrical wing lengths in the process of optimizing the performance of the oligonucleotide of Takaku using the FANA-DNA-FANA gapmer approach of Damha.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 8/9/2021 have been fully considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not persuasive.
Applicant argues that the previously cited Damha (US 20130203977), which is no longer relied upon, taught that 2'-methoxy RNA-DNA-2'methoxy RNA gapmers oligonucleotide (SEQ ID NO:20) only exhibited very marginal levels of inhibition, relying on Damha at paragraph 153, and so essentially taught away from the instant invention. This is unpersuasive because Damha paragraph 153 does not address FANA-DNA-FANA gapmers as disclosed by either Lok or Damha (US 8178348).  Lok showed that such gapmers out-performed both conventional PS-DNA oligomers and 2’-O-methyl-DNA gapmers (see Table 1).  Thus neither Damha (US 20130203977) nor any of the currently cited references taught away from the use of FANA-DNA-FANA gapmers, and the new grounds of rejection are not overcome by Applicant’s arguments

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10, 12-14, and 30-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 and 19-21 of U.S. Patent No. 8178348 in view of Takaku et al (US 20070082862).
The ‘348 patent claimed an oligonucleotide `chimera` to selectively prevent gene expression in a sequence-specific manner, consisting of a chimera of modified arabinose and 2'-deoxy (DNA) sugars where the arabinose sugars may be joined by phosphorothioate linkages or phosphodiester linkages and the DNA sugars are joined by phosphorothioate linkages as shown in the claim. The arabinose sugars may be FANA (claims 15 and 21). The oligonucleotide may be complementary to a viral RNA (claims 5 and 13). The DNA gap region may be 2-10 nucleotides (claims 6-11, pertinent to instant claim 13).
The ‘348 patent did not claim an oligonucleotide that binds at least a portion of a viral genome or the DIS of a retrovirus RNA (instant claim 2), and did not recite the retroviruses of instant claims 4 or 30, any specific retrovirus targeting sequence (instant claims 6, 7, and 32), the length of a virus targeting oligonucleotide (instant claims 10 and 14), an upper limit of a gap region of a virus-targeting oligonucleotide (instant claim 13), or the relative lengths of FANA wing regions in a viral-targeted oligomer (instant claims 33 and 34).
Takaku taught antisense oligonucleotides directed against HIV-1 dimerization initiation site (DIS).  See Fig. 1. Takaku SEQ ID NO: 4 (“Anti-703” from Takaku Fig. 1) was a 20mer DNA oligonucleotide that “exhibited excellent activity of inhibiting HIV-1 production” (paragraph 32, and Figures 2-4, 9, and 10), and corresponds with several instantly claimed SEQ ID NOS, e.g. SEQ ID NOS: 11 and 12.  See alignment below 
Reverse complement of
instant SEQ ID NO: 1 gacgcctcttgccgtgcgcgcttcagcaagccgtc
Takaku SEQ ID NO:4            tgccgtgcgcgcttcagcaa  
Instant SEQ ID NO:10          UgccgUgTgcAcUUcagcaa

Takaku SEQ ID NO: 4 differs from instant SEQ ID NO: 10 in the substitutions of Ts for Us, and substitutions of C for T and  G for A at positions 8 and 11, respectively. Absent evidence to the contrary, Takaku SEQ ID NO: 4 inhibits dimerization of the HIV-1 genome (instant claim 3) since it is fully complementary to instant SEQ ID NO: 1).  
SEQ ID NO: 4 of Takaku is considered to be an “equivalent” of instant SEQ ID NO: 10 (as recited in instant claims 7 and 32)  because the instant specification at page 7, last two lines, states that “the term "equivalents thereof” refers to an agent (e.g., AON and antiretroviral drug) with the same or similar function and/or the same or similar ingredients.” The oligonucleotide of Takaku has a similar function as the instantly claimed oligonucleotides (it binds to an HIV RNA and inhibits viral reproduction) and it has similar ingredients (largely identical nucleobase sequence). It is also noted that SEQ ID NO: 4 of Takaku comprises “a nucleotide sequence of” instant SEQ ID NO: 2 as recited by claims 7 and 32 (e.g. the sequence CAGCAA at the 3’ end of the oligomer).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the claims of ‘348 with the teachings of Takaku to arrive at the instantly claimed oligomers. Doing so would have been no more than the combination of prior art elements according to known methods to yield predictable results, the use of a known technique (of ‘348) to improve the similar product of Takaku in the same way, or the application of the known technique of ‘348 to the known product 
With regard to claims 14, 33, and 34, the ‘348 claims make no requirement that the wings must be of equal length or unequal lengths, and only indicate that they must be independently equal to or greater than one nucleotide (line 50), thus it would have been obvious to have made oligomers with symmetrical or asymmetrical wing lengths in the process of optimizing the performance of the oligonucleotide of Takaku using the FANA-DNA-FANA gapmer approach of ‘348. 
Thus the invention as a whole was prima facie obvious.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:


See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635